Citation Nr: 0720585	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back condition. 

2.  Entitlement to total disability based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970 and from November 1990 to February 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a back condition and for TDIU. 


FINDINGS OF FACT

1. The veteran's lumbosacral muscle condition first 
manifested after a civilian workplace accident in 1986, many 
years after initial active service, and was not related to 
any aspect of that service.  The back condition with 
degenerative disc disease was noted at the time of entry on 
National Guard active duty in 1990.  The condition existed 
prior to the start of National Guard active service and was 
not aggravated by that service.  

2.  The veteran has been granted service connection for post-
traumatic stress disorder, now rated as 70 percent disabling.  
This disability does not preclude all forms of substantive 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition 
have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.308 (2006). 

2.  The criteria for total disability based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and September 
2003; a rating decision in June 2003; and a statement of the 
case in December 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2004 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran performed damage control duties aboard an 
aircraft carrier from 1968 to 1970.  He later served on 
active duty in engineering and medical support assignments in 
the Alabama Army National Guard when his unit was activated 
in 1990.  The veteran has service-connected post traumatic 
stress disorder (PTSD).  He contends that his back condition 
was aggravated during National Guard active duty and that he 
is unable to perform substantially gainful employment as a 
result of his back and mental disorders.  

Back Condition

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

If a preexisting disability is noted upon entry into service, 
the veteran may bring a claim for aggravation of that 
disability.  However, the burden is then on the veteran to 
establish aggravation.  A preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.308; see Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994). 

Service medical records for the veteran's period of active 
service in the U.S. Navy are incomplete.  However, a March 
1970 discharge physical examination showed no abnormalities 
or chronic disorders of the back.  Army National Guard 
physical examinations in July 1975 and November 1982 also 
showed no lumbosacral abnormalities or symptoms of chronic 
back pain.  

In February 1987, a private physician noted that the veteran 
was an employee of a city fire department.  The physician 
noted that the veteran had injured his back while rappelling 
from a building in a training exercise in October 1986.  
There was no indication of an earlier injury to the back.  X-
rays at the time of the accident were unremarkable.  However, 
the veteran experienced increasing low back pain and was 
hospitalized in January 1987.  New X-rays were also 
unremarkable.  The physician noted tenderness on palpation 
and positive indicators on a straight leg raising test with 
negative pinprick sensation in the right leg.  A computed 
tomography study showed no disc herniations.  The physician 
diagnosed lumbar strain with symptoms of right leg 
radiculopathy and stated that the condition was the result of 
the rappelling accident in October 1986.  In June 1987, the 
physician stated that the veteran had reached maximum benefit 
from his treatment, that he was unable to return to work, and 
that he should be considered for permanent disability.  In an 
October 1987 letter, the city Board of Managers authorized an 
"extraordinary disability allowance" for the veteran.   

In September 1987, the veteran's private primary care 
physician performed a periodic Army National Guard physical 
examination.  In his medical history questionnaire, the 
veteran stated that he had been hospitalized in February and 
March 1987 because of his October 1986 back injury.  He 
further stated that he experienced leg and back pain, that he 
was unable to continue to perform his duties as a 
firefighter, and that a determination of a pension was 
pending with the city.  The physician noted back pain but no 
spine abnormalities.  He stated that the veteran was not 
qualified for heavy lifting but was otherwise qualified for 
duty.  However, in a November 27, 1990 letter, the physician 
stated that the veteran had chronic back pain and evidence of 
injury to the L5-S1 disc on a lumbar computed tomography 
scan.  The physician stated that the veteran was unable to 
lift more than 5 pounds, run, jump, and perform pushups, sit 
ups, or any activity that required bending at the waist.  He 
also stated that the veteran was unable to stand or sit for 
more than eight hours per day.  The veteran's National Guard 
unit was activated, and the veteran assumed active duty 
status on November 30, 1990.  

Eighteen days later, the veteran sought treatment for low 
back pain with muscle spasms in his legs.  The examiner noted 
the veteran's report that the condition started at the time 
of his civilian accident.  The examiner recommended that the 
veteran be discharged due to his civilian disability.   

In January 1971, the veteran underwent an examination by a 
military medical board.  The examiner noted the veteran's 
reports of an inability to stand more than ten minutes or 
walk slowly more than one block because of back pain that 
radiated to his legs.  He also reported being unable to sleep 
for more than a few hours because of muscle cramps.  The 
examiner noted the veteran's reports that he had not been 
examined, required to perform physical training, or worked 
full days during his National Guard inactive training since 
the 1986 accident.  Concurrent X-rays showed no spinal disc 
abnormalities or disease.  The examiner noted that he was 
unable to conduct motor or range of motion testing due to 
guarding and histrionic behavior.  The examiner noted that 
the veteran was not performing any rehabilitative exercise 
program.  He made no objective findings of permanent 
disability.  However, since he could not rule out nerve 
damage, the examiner recommended that the veteran be 
discharged.  He stated that the veteran's condition existed 
prior to service and was not aggravated by the previous six 
weeks of active service.   The veteran did not deploy with 
his unit and was released from active duty on February 2, 
1991. 

In a March 1991 letter, the veteran objected to the findings 
of the military medical board.  He restated that he had 
difficulty working a full day, if at all, during his inactive 
duty from 1986 to 1990.  He stated that despite his inability 
to perform the physical requirements of Army service due to 
his disability and in spite of the November 1990 letter from 
his physician, the Army ordered him to active duty and 
required him to perform duties with his unit.  The veteran 
did not dispute the medical findings but contended that his 
active service aggravated his preexisting back condition.  In 
statements in May 1992 and May 2003, a fellow soldier stated 
that he had taken the veteran for medical care for back pain 
on several occasions while on active duty.  

In July 1991, another military examiner noted the veteran's 
reports of continued back pain and an inability to lift, 
stand, run, climb stairs, or carry a backpack.  The examiner 
noted that the veteran had some limitation of motion but that 
he was able to reach within two inches of his toes.  He also 
noted tenderness on the right sacroiliac joint.  X-rays and a 
bone scan showed slight degenerative changes in the lumbar 
spine and a slight density over the right sacroiliac joint.  
The examiner diagnosed mechanical low back pain and right 
sacroiliac arthritis but with no obvious radiculopathy.  In 
October 1991, a military Physical Evaluation Board (PEB) 
found the veteran fit for further National Guard duty.  In 
January 1992, the results of the PEB were approved, and the 
veteran's release from active duty was determined not to be 
the result of a medical disability.  

In January 1992, the veteran was hospitalized at a private 
facility for symptoms of low back pain when he stooped to 
pick up an object.  The attending physician noted the 
veteran's reports of the workplace training accident in 1986 
and an episode in 1990 that required treatment at another 
private facility.  However, he noted no reports of any 
injuries or exacerbations in military service.  The physician 
noted marked lumbar muscle spasms and limitation of motion.  
However, there were no neurological abnormalities and no 
evidence of radiculopathy.  X-rays showed no specific 
changes.  The examiner diagnosed lumbar muscle spasms and 
chronic back syndrome.  He prescribed medication, physical 
therapy, and transcutaneous electrical nerve stimulation.  
The file contains no records of further treatment for 
approximately ten years. 

In January 2002, a VA magnetic resonance image showed 
degenerative changes with disc bulging and mild stenosis at 
L4-5.  In a September 2003 letter, the veteran's private 
physician noted the veteran's history of low back pain 
starting from the 1986 workplace accident.  The physician 
noted that a recent magnetic resonance image continued to 
show disc disease at two levels.  The physician stated that 
the veteran was unable to work because of his back 
disability; however, he made no comment regarding any 
injuries or aggravation by military service in 1990-1991.  In 
May 2004, a VA physician noted the veteran's reports of 
continued lumbosacral pain.  On examination, he noted some 
limitation of motion.  He noted that the veteran's right side 
symptoms of radiculopathy did not correlate with the January 
2002 MRI that showed left side disc narrowing.  However, the 
physician stated that the veteran's degenerative disc disease 
caused a moderate loss of function and, when combined with 
non-service-connected diabetes, precluded employment.  

The Board concludes that the veteran's lumbar muscle strain 
was the result of the 1986 civilian training accident and was 
not related to his Navy service in 1968 to 1970.  The back 
condition was noted prior to and upon entry into active 
service with the National Guard.  The injury and its residual 
conditions were noted in a 1987 National Guard physical 
examination, in a November 1990 physician's letter, and in an 
October 1987 city Board of Manager's letter that were all 
filed with the veteran's National Guard medical records.   
The physician's November 1990 letter dated prior to active 
duty showed a diagnosis of chronic back pain and evidence of 
deficit at the L5-S1 disc on a lumbar computed tomography 
scan.  The physician also noted that the veteran was limited 
in many activities.  Even though there was no military 
examination until the veteran had been on active duty for 18 
days, there is clear and unmistakable evidence that the 
veteran's back condition including possible disc disease 
existed prior to service.  The veteran does not dispute that 
he was accepted into active service with a low back 
condition.  Although the veteran contends that his condition 
was unsatisfactory at the start of active duty, the Board 
will not comment on the standards employed by the Army to 
determine whether a soldier is fit for service as these 
standards, and decisions are not relevant to eligibility for 
VA disability benefits.  

The Board concludes that the veteran's back condition was not 
aggravated during his two months of active duty because there 
is no evidence of an increased disability.  At the time of 
entry on active duty, the veteran's private physician noted 
that the veteran experienced low back pain with indications 
of disc disease and was unable to lift more than 5 pounds, 
run, jump, and perform pushups or sit ups, or any activity 
that required bending at the waist.  He also stated that the 
veteran was unable to stand or sit for more than eight hours 
per day.  The Board notes that the veteran was promptly 
evaluated, discharged, then reevaluated by the Army and 
ultimately determined to be fit for duty.  Although the 
veteran was examined and treated during two months of 
service, there were no reports of additional injuries or 
worsening symptoms.  Although the veteran stated that he 
performed his National Guard duties as ordered and that these 
duties exceeded his capabilities causing recurrent pain, 
there are also military physician comments related to 
exaggerated symptoms and test results that indicated less 
severe conditions than were noted prior to entry.  The Board 
acknowledges the veteran's statements that he was tasked with 
routine duties in his medical unit and was unable to procure 
the medications previously prescribed by his private 
physician.  However, examinations in January 1991 and in July 
1991 showed generally the same symptoms of low back 
discomfort, limitation of activity, and mild degenerative 
conditions as were noted prior to entry on active duty by his 
private physician.  

The weight of the credible evidence demonstrates that the 
veteran's current low back condition first manifested as 
residual conditions of a civilian workplace accident in 1986, 
many years after initial active service and are not related 
to this active service.  Furthermore, the condition was noted 
at entry into active National Guard service in 1990, 
preexisted that service, and was not aggravated by service.    
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Total Disability based on Individual Unemployability

Total disability based on individual unemployability (TDIU) 
may be assigned where the schedular rating is less than total 
and when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more.  Other criteria apply for more than one 
service-connected disability.   38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16 (a). 

The veteran has a single service-connected disability: post-
traumatic stress disorder (PTSD), now rated as 70 percent 
disabling.  Therefore, the veteran meets the statutory 
requirements for consideration for TDIU.  The veteran's last 
reported employment was as a city firefighter.  The veteran 
terminated that employment with a medical disability from the 
city because of a low back injury that is not service-
connected.  The veteran has also been diagnosed with 
hypertension and diabetes mellitus that are not service-
connected.  The veteran submitted a letter written by Dr. 
Wilcox, in September 2003 in support of this claim.  Dr. 
Wilcox noted that the veteran was unable to stand or sit for 
an eight hour day and has been unable to work.  This letter 
is not favorable to the veteran's claim.  As noted above, 
service connection is not in effect for a back disability and 
as such, can not be the basis for a total disability rating.  

The veteran was first examined in May 2000 at a VA PTSD 
clinic for symptoms of auditory delusions, sleeplessness, and 
impulsive aggression.  An examiner noted the veteran's 
reports of private treatment for depression since 1980.  The 
veteran reported that he had no suicidal or homicidal 
ideations and an active family life, although he avoided 
other social contacts.  The veteran had not been employed 
since he sustained a back injury in 1986 in a workplace 
training accident.  The veteran was enrolled in a clinic 
medical study of the effects of different medications on the 
symptoms of impulsive aggression associated with PTSD.  In 
November 2001, the clinic physician diagnosed PTSD with mild 
psychotic symptoms with a notation that the veteran was 
experiencing marital problems. 

In July 2001, a VA examiner noted the veteran's reports of 
recurrent thoughts, auditory hallucinations, hypervigilance, 
and nightmares related to events in service.  He also 
expressed anger over past incidences of racial prejudice.  
The examiner noted that the veteran displayed a constricted 
affect with loud and angry but coherent speech.  Memory, 
judgment, and insight were fair.  However, the veteran was 
oriented with no loose associations or thought process 
deficits.  The veteran was interviewed with his spouse.  The 
examiner diagnosed moderate to severe PTSD and assigned a 
Global Assessment of Functioning score of 60, indicating 
moderate difficulty in social and occupational functioning.  
The veteran continued to participate in PTSD counseling and 
was prescribed medication.

In May 2002, the VA therapist conducting the veteran's group 
sessions noted that the veteran's PTSD symptoms had worsened 
as a result of the terrorist attacks on New York and 
Washington and because of marital problems.  The therapist 
noted that the veteran's mental disorder caused significant 
social and occupational impairment.  In a separate 
examination, a VA psychiatrist noted that the veteran 
reported some general thoughts of suicide with no plan.  The 
psychologist noted that the veteran continued to experience 
started reaction, irritability, sleeplessness, nightmares, 
and decreased appetite and libido.  However, there were no 
auditory or visual hallucinations, and the veteran's thought 
processes were goal directed with good insight and intact 
judgment.  The psychologist assigned a GAF of 45, indicating 
major impairment of social and occupational functions.  The 
veteran continued to participate in group therapy and to use 
prescribed medication.  Clinical notes from the therapy 
sessions generally showed that the veteran participated 
regularly and positively in discussions and activities.  

In May 2004, a VA physician noted the veteran's reports of 
continued nightmares, flashbacks, irritability, startle 
reaction, nervousness, hypervigilance, and survivor's guilt.  
The veteran remained married.  The physician noted that the 
veteran speech was coherent and that he was able to 
articulate the details of stressful experiences with no 
homicidal or suicidal ideations or overt psychoses.  Mood was 
anxious but insight and judgment were adequate.  The examiner 
continued the diagnosis of chronic PTSD and assigned a GAF of 
52, indicating moderate difficulty in social and occupational 
function.  He further stated that it would be unlikely that 
the veteran could maintain constant employment because of his 
PTSD.  

The Board concludes that the veteran has moderate symptoms of 
PTSD that result in occupational and social impairment due to 
anxious mood, depression, irritability, sleeplessness, and 
intrusive thoughts.  However, the Board concludes that a 
total rating for individual unemployability is not warranted.  
Although the Board carefully considered all the mental health 
examination reports and their clinical observations, the 
Board places less probative weight on the May 2004 
physician's conclusion that the veteran was unable to 
maintain any employment.  The physician provided no rationale 
for his conclusion, and it was not consistent with the 
criteria for a 100 percent or 70 percent rating or with GAF 
of 52 indicating a moderate level of impairment.  

The Board recognizes that the rating criteria for mental 
disorders intrinsically accounts for the effect of the 
disorder on occupational and social function.  The veteran 
displayed none of the criteria for 100 percent disability and 
only some associated with a 70 percent rating.  In the most 
recent examination, the veteran had no hallucinations or 
delusions, suicidal or homicidal ideations, or an inability 
to perform the activities of daily living.  He maintained a 
marital relationship and interacted well with members of this 
therapy group.  He did not experience panic attacks or 
episodes of violent behavior indicative of impaired impulse 
control.  His speech was logical and goal-directed with no 
thought process or memory deficits.  There was no indication 
that he was unable to understand or perform complex tasks or 
engage in abstract thinking.  He was not noted to be 
disoriented or to neglect his personal appearance.  

The Board notes that the veteran accomplished many years of 
successful work experience as a firefighter in civilian life 
with some Army reserve service in a medical unit, retiring at 
the rank of staff sergeant.  The veteran terminated his 
civilian employment because of a non-service-connected back 
injury, and has not sought VA rehabilitation training.  There 
is no evidence that the veteran was not hired or dismissed 
from employment due to any PTSD symptoms.  The weight of 
medical evidence has not shown that the veteran is unable to 
benefit from retraining and perform administrative work 
individually, in a small group, or in a lightly supervised 
environment.    

The weight of the credible evidence demonstrates that the 
veteran's service-connected post-traumatic stress disorder 
does not preclude all forms of substantially gainful 
employment and that total disability based on unemployability 
is not warranted.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a back condition is denied. 

Total disability based on individual unemployability is 
denied



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


